Citation Nr: 1735530	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, prior to March 30, 2011. 

2. Entitlement to an increased rating in excess of 40 percent for diabetes mellitus, type II, from March 30, 2011 to September 23, 2014. 

3. Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, from September 24, 2014, to include the propriety of the reduction from 40 percent to 20 percent.

4. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to March 30, 2011.

5. Entitlement to an increased rating in excess of 40 percent for peripheral neuropathy of the right upper extremity from March 30, 2011.

6. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to March 30, 2011. 

7. Entitlement to an increased rating in excess of 30 percent for peripheral neuropathy of the left upper extremity from March 30, 2011. 

8. Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

9. Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to June 1971, which included service in the Republic of Vietnam from May 1970 to August 1970.  For his service he received the National Defense Service Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Subsequently, in a March 2013 rating decision the RO granted an increase of the Veteran's disability rating for diabetes mellitus, type II, to 40 percent, effective March 30, 2011.  Additionally, the RO granted an increase of his disability rating for peripheral neuropathy of the right upper extremity to 40 percent, effective March 30, 2011; and for peripheral neuropathy of the left upper extremity to 30 percent, effective March 30, 2011.

Later, in an October 2014 rating decision, the RO reduced the Veteran's disability rating for diabetes mellitus, type II, from 40 percent to 20 percent, effective, September 24, 2014.  In response thereto, he submitted an October 2014 Statement in Support of Claim contesting the reduction.

In May 2017, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

The Board notes in December 2013 the Veteran submitted a VA Form 9 with respect to his "simultaneously contested claim" for entitlement to a "multiple clothing allowance."  While no Statement of the Case has been issued in this regard, the Board notes in February 2016, the RO deferred issuing a rating decision in order for his Application for Clothing Allowance to be processed by the VA.  Therefore, it is clear the RO is still developing this claim and no action is required by the Board at this juncture.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to retroactive benefits for service-connected diabetes mellitus, type II, has been raised by the record in by a handwritten note from the Veteran enclosed with a May 2017 letter received from his representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected diabetes mellitus, type II, and peripheral neuropathy of the right and left, upper and lower extremities have increased in severity.  See March 2011 Report of General Information; April 2011 Report of General Information. 

With respect to each claim, the Veteran has been afforded three separate VA examinations.  See April 2011 VA Examination Report; May 2011 VA Examination Report; June 2012 VA Examination Report; September 2014 VA Examination Report.  Most recently, he was examined by the VA in September 2014. 

Subsequent to the September 2014 VA examination, the Veteran testified at a May 2017 travel Board hearing.  At the hearing, he claimed that each of these service-connected disabilities have worsened since the September 2014 VA examination.  See May 2017 Board Hearing Transcript at 7.  Given his testimony, the Board finds a remand is necessary for another VA examination in order to assess the current severity of each of these service-connected disabilities.  See VAOPGCREC 11-95 (April 7, 1995); cf. Palczewski v. Nicholson, 21 Vet. App. 174, 180-83 (2007) (holding that the "mere passage of time," in and of itself, is not sufficient to compel another, contemporaneous examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current severity of his diabetes mellitus, type II.

2. Schedule the Veteran for a VA examination to assess the current severity of his peripheral neuropathy of the right and left, upper and lower extremities.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).






